Xewis, J.
The grounds of the motion for a new trial containing special assignments of error were not approved by the trial judge. The alleged newly discovered evidence, even if not impeaching in character, was not such as to authorize this court to interfere with the discretion of the court below in overruling the motion for a new trial. The evidence fully warranted the verdict, and the court did not err in refusing to set the same aside.

Judgment on main bill of exceptions affirmed ; cross-bill dismissed.


All the Justices concurring, except Little, J., absent.